                                                                1 Marquis Aurbach Coffing
                                                                  Chad F. Clement, Esq.
                                                                2 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                3 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  cclement@maclaw.com
                                                                6 jmoser@maclaw.com
                                                                  Attorneys for Richland Holdings, Inc.
                                                                7 dba AcctCorp of Southern Nevada and
                                                                  Donna Armenta Law
                                                                8
                                                                                          UNITED STATES DISTRICT COURT
                                                                9
                                                                                                  DISTRICT OF NEVADA
                                                               10
                                                                  BETTY WILLIAMSON,                          Case Number: 2:19-CV-01679-RFB-VCF
                                                               11
MARQUIS AURBACH COFFING




                                                                                               Plaintiff,
                                                               12                                              STIPULATION AND ORDER TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                         vs.                                  EXTEND DEFENDANTS’ TIME TO
                                                               13                                           RESPOND TO PLAINTIFF’S WRITTEN
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  RICHLAND HOLDINGS, INC. dba                      DISCOVERY REQUESTS
                                                               14 ACCTCORP OF SOUTHERN NEVADA,
                                                                  and LAW OFFICES OF DONNA                          (SECOND REQUEST)
                                                               15 ARMENTA,

                                                               16                                Defendants.
                                                               17

                                                               18          Plaintiff Betty Williamson (“Plaintiff”) and Defendants Richland Holdings, Inc. dba
                                                               19 AcctCorp of Southern Nevada (“AcctCorp”) and Donna Armenta Law, erroneously named

                                                               20 as “Law Offices of Donna Armenta” (“DAL,” and with AcctCorp, “Defendants”), by and

                                                               21 through their respective counsel of record, hereby stipulate and agree as follows:

                                                               22          1.     On or about February 7, 2020, Plaintiff served, via U.S. mail, several sets of
                                                               23 written discovery upon Defendants, including the following: (a) Plaintiff’s Requests for

                                                               24 Admissions to Defendant Law Offices of Donna Armenta, Set One; (b) Plaintiff’s Requests

                                                               25 for Admissions to Defendant Richland Holdings Inc., Set One; (c) Plaintiff’s Requests for

                                                               26 Production of Documents to Defendant Law Offices of Donna Armenta, Set One; (d)

                                                               27 Plaintiff’s Requests for Production of Documents to Defendant Richland Holdings Inc., Set
                                                                                                            Page 1 of 2
                                                                                                                            MAC:14665-020 3996458_1.docx 3/16/2020 2:42 PM
                                                                1 One; (e) Plaintiff’s Interrogatories to Defendant Law Offices of Donna Armenta, Set One;

                                                                2 and (f) Plaintiff’s Interrogatories to Defendant Richland Holdings Inc., Set One.

                                                                3          2.     Based on the Stipulation and Order to Extend Time to Respond to Plaintiff’s
                                                                4 Written Discovery Requests (First Request) [ECF No. 15], Defendants’ current deadline to

                                                                5 respond to Plaintiff’s foregoing requests is March 23, 2020.

                                                                6          3.     The parties, through their respective counsel, have been engaged in
                                                                7 settlement discussions, and while that process was and continues to be explored, in an effort

                                                                8 to conserve resources, have agreed that Defendants time and energy is better directed to

                                                                9 settlement efforts rather than responding to Plaintiff’s requests.

                                                               10          4.     In addition, as the Court is aware, the disruption in business and personal
                                                               11 affairs in light of the COVID-19 pandemic is affecting many around the world, and the
MARQUIS AURBACH COFFING




                                                               12 parties believe that additional time may be required to address necessary tasks.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13          5.     The parties have, therefore, agreed, pursuant to FRCP 29, 33(b)(2),
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 34(b)(2)(A), and 36(a)(3), to extend Defendants’ deadline from March 23, 2020, through

                                                               15 and including April 13, 2020.

                                                               16          IT IS SO STIPULATED.
                                                               17 Dated this 16th day of March, 2020.                Dated this 16th day of March, 2020.
                                                               18      MARQUIS AURBACH COFFING                             KAZEROUNI LAW GROUP, APC
                                                               19 By: /s/ Jared M. Moser                             By:     /s/ Gustavo Ponce
                                                                     Chad F. Clement, Esq.                                 Gustavo Ponce, Esq.
                                                               20    Nevada Bar No. 12192                                  6069 South Fort Apache Road, Ste. 100
                                                                     Jared M. Moser, Esq.                                  Las Vegas, NV 89148
                                                               21    Nevada Bar No. 13003                                  gustavo@kazlg.com
                                                                     10001 Park Run Drive                                  Attorneys for Plaintiff
                                                               22    Las Vegas, Nevada 89145
                                                                     Attorneys for Defendants
                                                               23
                                                                                                          ORDER
                                                               24
                                                                                 IT IS HEREBY ORDERED this 19th day of March, 2020.
                                                               25

                                                               26

                                                               27                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                             Page 2 of 2
                                                                                                                              MAC:14665-020 3996458_1.docx 3/16/2020 2:42 PM
